Citation Nr: 0322884	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.

2.  Entitlement to service connection for residuals of a 
partial gastrectomy for peptic ulcer disease and hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945 and from February 1947 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
which the RO denied service connection for spinal stenosis 
and residuals of a partial gastrectomy for peptic ulcer 
disease and hiatal hernia.  


FINDINGS OF FACT

1.  Spinal stenosis is not attributable to the veteran's 
period of military service.  

2.  Neither peptic ulcer disease, which led to the need for a 
partial gastrectomy, nor hiatal hernia is attributable to the 
veteran's period of military service; peptic ulcer disease 
has not been shown to a compensable degree within a year of 
the veteran's separation from either period of military 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have spinal stenosis that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The veteran does not have residuals of a partial 
gastrectomy for peptic ulcer disease or hiatal hernia that 
are the result of disease or injury incurred in or aggravated 
by active military service; peptic ulcer disease may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
his spinal stenosis because it is related to an injury to his 
back that occurred in Munich, Germany in 1945 when his 
vehicle was forced off the road and he was thrown out.  As 
for the partial gastrectomy for peptic ulcer disease and 
hiatal hernia, the veteran relates that the removal of half 
of his stomach was performed during service to treat a 
bleeding ulcer.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  In addition, certain chronic diseases-
including peptic ulcers-are presumed to have been incurred 
during service or aggravated thereby if they become manifest 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).   

The evidence of record includes the veteran's contentions as 
summarized above, records of the Surgeon General of the Army, 
VA treatment records dated from December 2000 to May 2001, 
and a transcript of a Board hearing held in Waco, Texas in 
September 2002.  

At the outset, the Board notes that there is only one service 
medical record in the claims file-a 1949 Report of Medical 
Examination for separation.  In a May 2001 response to a 
request for the complete service medical records, it was 
noted by the National Personnel Records Center that the 
veteran's records were presumably destroyed in a fire; 
consequently, there were no available service medical 
records.  Notably, VA regulations do not require that service 
connection be established only by service medical records.  
Rather, it may be established by cognizable evidence from 
other medical and lay sources.  See 38 C.F.R. §  
3.303(a)(2001); Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The U.S. Court of Appeals for Veterans Claims 
(Court) has further held that where the veteran's service 
medical records have been destroyed or lost, VA is under a 
duty to advise the veteran to obtain other forms of evidence, 
such as lay testimony.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In the present case, the RO notified the veteran 
that the service medical records were incomplete in the 
rating decision.  The veteran recognized that the service 
medical records were incomplete in his Notice of 
Disagreement.  Records from the Surgeon General of the Army 
were obtained for the first period of service, and a 
separation examination for the second period of service.  
While the veteran was not specifically told to provide 
alternate forms of evidence, he knew of the missing records 
and was given several opportunities to provide information or 
evidence from other sources.  

The Surgeon General of the Army records indicate that the 
veteran was treated for wounds to his scalp caused by debris 
from a robot bomb (Buzz, V-1 or V-2 bomb) in December 1944.  
He was treated in May and in February 1945 for illnesses 
unrelated to the claims before the Board.  Although there are 
no service medical records from the second period of service, 
a Report of Medical Examination conducted at separation in 
March 1949 shows that there were no pertinent defects.  
Specifically, there were no significant abnormalities found 
upon examination of the abdomen or viscera, or of the spine.  
There was no hernia.

VA treatment records show treatment provided from December 
2000 through May 2001.  Complaints of chronic low back pain, 
status-post lumbar fusion, are noted in treatment notes dated 
in January 2001.  A February 2001 record shows that the 
veteran gave a history of having sustained a skull fracture 
and injury to his chest in WWII and having later developed a 
back problem.  That note indicates that the veteran underwent 
back surgery outside the military.  The veteran presented 
with severe spinal stenosis and was unable to ambulate any 
meaningful distance beyond 10 to 20 feet.  Other diagnoses 
shown in these records includes status-post partial 
gastrectomy in the 1950s for peptic ulcer disease.  A March 
2001 treatment note reflects an assessment of gastritis.  In 
April 2001, an orthopedic surgery consultation note shows 
that the veteran was status-post L4-5 laminectomy and fusion 
for spinal stenosis and grade I spondylolisthesis of L5.  It 
was noted that he presented with severe spinal stenosis and 
was unable to ambulate any meaningful distance beyond 10-20 
feet.  Also in April 2001, the veteran was assessed with 
gastroesophageal reflux disease.  

A Board hearing was held in September 2002.  The veteran 
testified that he had no problem with his back prior to an 
in-service accident that occurred outside of Munich, Germany.  
He said that the vehicle he was in was forced off the road by 
a military transport truck, and he was thrown from the 
vehicle.  This happened in about 1945.  The veteran stated 
that he was treated in a military field hospital in Munich 
for 30 days-18 days of which he was bedridden.  The veteran 
related having problems with his back off and on from that 
point.  He sought treatment but was not diagnosed with spinal 
stenosis until 1993.  The veteran testified that he did not 
receive a separation examination when he left the service.  
With respect to his partial gastrectomy, the veteran stated 
that he had surgery to remove half of his stomach for a 
bleeding ulcer about the time his squadron went over to 
support the Berlin Airlift.  He stated that this surgery was 
performed at Walker Air Force Base, New Mexico.  The veteran 
testified to being hospitalized for 30 days.  His stomach 
problems continued after that time.  The veteran related that 
a doctor told him he would continue to have complications 
from the surgery and that his hiatal hernia was the result of 
the stomach operation.  

The Board finds that service connection is not warranted as 
to either the spinal stenosis, or the partial gastrectomy for 
peptic ulcer disease, or hiatal hernia, because it has not 
been demonstrated that any such disorder is attributable to 
the veteran's military service.  The veteran has consistently 
contended that his back injury occurred in his first period 
of service and that he was treated for that injury at a field 
hospital where he remained for 30 days.  While the Surgeon 
General of the Army's records show treatment obtained during 
that period of service, they do not show treatment for or 
diagnosis of any problem related to the back.  The Board 
recognizes that the veteran is competent to provide lay 
testimony as to symptoms he experienced.  Nevertheless, his 
lay testimony is not competent to prove that which would 
require specialized knowledge or training, such as a 
diagnosis.  See Layno, supra.  Consequently, the Board cannot 
conclude from his testimony alone that the onset of his 
present spinal stenosis began during service.  Similarly, the 
Board observes that the only evidence regarding stomach 
surgery or peptic ulcers during service is the veteran's 
testimony.  There are no treatment records from the second 
period of service, which is the period in which the veteran 
has indicated the surgery occurred.  Although the veteran is 
competent to testify that he had stomach surgery or stomach 
pain during service, the remaining evidence of record 
undercuts such testimony.  The history noted in the 2001 VA 
treatment records was that the surgery actually took place in 
the 1950s-a time after the veteran had separated from 
service.  The absence of any notation of stomach surgery in 
the March 1949 separation examination report supports the 
proposition that the surgery did not take place during 
service.  As noted above, since the veteran's testimony is 
not competent to prove a diagnosis, such as a diagnosis 
peptic ulcer during service or within the one-year 
presumptive period thereafter, in the absence of medical 
evidence, this theory of his claim must fail.  The absence of 
evidence showing problems with the back or abdomen until many 
years after the veteran's military service, considered along 
with the separation examination report, is of greater weight 
than the veteran's testimony regarding the time of onset of 
the claimed disabilities.  Therefore, service connection for 
spinal stenosis and partial gastrectomy with hiatal hernia is 
not warranted.  The preponderance of the evidence is against 
the veteran's claims.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)).  The Board has also considered the 
final regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  A discussion of the pertinent 
VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements require that the applicant be 
notified of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this case, 
the RO notified the veteran of the evidence needed to 
substantiate his claims for service connection in the rating 
decision, the statement of the case, and by letter dated in 
May 2001.  In particular, the rating decision advised the 
veteran that service connection requires evidence of a 
current disability, incurrence or aggravation of a disease or 
injury in service, and nexus between the in-service injury or 
disease and the current disability.  The rating decision 
stated that the evidence failed to establish any relationship 
between the spinal stenosis and any disease or injury during 
military service.  It also noted that there was no evidence 
showing that disorder in service.  Similarly, the rating 
decision indicated that the evidence did not show a 
relationship between any current stomach disorder and any 
disease or injury during service.  It was noted that there 
was no evidence of any gastrointestinal disease in service or 
a peptic ulcer within one year after service.  Lastly, VA 
must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the May 2001 letter.  That letter advised the veteran of what 
VA would do and what he should do with respect to providing 
evidence to substantiate the claim.  The letter also advised 
the veteran of the change in law brought by the VCAA.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In the 
May 2001 letter the veteran was asked to provide information 
on any additional treatment or evidence that had not already 
been identified.  Additionally, by letter dated in February 
2003 the veteran was asked to complete and sign a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) for each non-VA care-
provider where he received treatment.  This information was 
requested as to treatment providers the veteran had 
previously named.  The veteran was also asked to identify VA 
treatment received.  No response was received.  Given that 
there is no medical evidence showing treatment for the back 
or stomach disorders during service or within an applicable 
presumptive period, and no competent evidence as to a 
relationship between any in-service event, disease, or injury 
and the current back and stomach disorders, a VA examination 
is not required.  38 C.F.R. § 3.159 (2002).  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Service connection for spinal stenosis is denied.

Service connection for residuals of a partial gastrectomy for 
peptic ulcer and a hiatal hernia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

